        Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

DEZZELYNN J. MCDUFFIE,

                              Plaintiff,

v.                                                           CASE # 19-cv-00685

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                          KENNETH R. HILLER, ESQ.
 Counsel for Plaintiff                                       KELLY ELIZABETH
600 North Bailey Ave                                         LAGA-SCIANDRA, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  ARIELLA RENEE ZOLTAN, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative

record is GRANTED, defendant’s motion is DENIED, the decision of the Commissioner is
           Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 2 of 11




REVERSED, and this matter is REMANDED for further administrative proceedings consistent

with this order.



I.        RELEVANT BACKGROUND

          A.     Factual Background

          Plaintiff was born on October 6, 1966, and has a high school education. (Tr. 45, 50).

Generally, plaintiff’s alleged disability consists of knee injury, status-post surgery; bilateral carpal

tunnel, status-post surgery; lower back injury and pain; depression; stomach ulcer; and high blood

pressure. (Tr. 277). Her alleged onset date of disability is October 10, 2014. (Tr. 286).

          B.     Procedural History

          On April 3, 2015, plaintiff applied for a period of Supplemental Security Income (SSI)

under Title XVI of the Social Security Act. (Tr. 240). Plaintiff’s application was initially denied,

after which she timely requested a hearing before an Administrative Law Judge (the ALJ). Plaintiff

failed to appear at her September 5, 2017 hearing. (Tr. 30-40). On February 6, 2018, plaintiff

appeared at her supplemental hearing before the ALJ, David L. Begley. (Tr. 41-80). On May 25,

2018, ALJ Begley issued a written decision finding plaintiff not disabled under the Social Security

Act. (Tr. 10-29). The Appeals Council (AC) denied review on March 29, 2019 and plaintiff sought

judicial review in U.S. District Court. (Tr. 1-6).

          C.     The ALJ’s Decision

          Generally, in his decision, ALJ Begley made the following findings of fact and conclusions

of law:

     1. The claimant has not engaged in substantial gainful activity since April 3, 2015, the
        application date (20 CFR 416.971 et seq.).




                                                       2
           Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 3 of 11




      2. The claimant has the following severe impairments: degenerative disc disease of the
         lumbar spine; status-post right knee arthroscopy; and carpal tunnel status-post release (20
         CFR 416.920(c)).

      3. The claimant does not have an impairment or combination of impairments that meets or
         medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
         P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

      4. After careful consideration of the entire record, I find that the claimant has the residual
         functional capacity to perform light work as defined in 20 CFR 416.967(b) except she is
         prohibited from climbing ladders, ropes and scaffolds. She is further limited to occasional
         climbing of ramps and stairs, balancing, stooping, kneeling, crouching, and crawling. Also,
         she is limited to frequent handling and fingering bilaterally. She would need to avoid
         concentrated exposure to extreme cold. She would also need to avoid slippery and uneven
         surfaces as well as hazardous machinery, unprotected heights and open flames.

      5. The claimant is unable to perform any past relevant work (20 CFR 416.965).

      6. The claimant was born on October 6, 1966, and was age 48, which is defined as a younger
         individual age 18-49, on the date the application was filed. The claimant subsequently
         changed age category to closely approaching advanced age (20 CFR 416.963).

      7. The claimant has a limited education and is able to communicate in English (20 CFR
         416.964).

      8. Transferability of job skills is not material to the determination of disability because using
         the Medical-Vocational Rules as framework supports a finding that the claimant is “not
         disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
         CFR Part 404, Subpart P, Appendix 2).

      9. Considering the claimant's age, education, work experience, and residual functional
         capacity, there are jobs that exist in significant numbers in the national economy that the
         claimant can perform (20 CFR 416.969 and 416.969(a)).

      10. The claimant has not been under a disability, as defined in the Social Security Act, since
          April 3, 2015, the date the application was filed (20 CFR 416.920(g)).

(Tr. 10-24).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff makes two arguments in support of her motion for judgment on the pleadings.

First, plaintiff argues the ALJ inadequately evaluated the medical opinions of record which led

                                                       3
         Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 4 of 11




him to improperly play doctor in formulating the RFC. (Dkt. No. 12 at 17 [Pl.’s Mem. of Law]).

Second, the ALJ erred by not exhibiting post-hearing submitted records. (Dkt. No. 12 at 25).

       B.      Defendant’s Arguments

       In response, defendant makes a broad argument that the ALJ considered the totality of the

evidence in assessing plaintiff’s RFC. (Dkt. No. 15 at 6 [Def.’s Mem. of Law]). Defendant also

responded to plaintiff’s arguments that the ALJ properly weighed the medical opinion of evidence,

the ALJ had no further duty to develop the record, and the ALJ did not abuse his discretion in

declining to include evidence that was submitted after the administrative hearing. (Dkt. No.15 at

13, 16, 19).

III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support



                                                    4
         Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 5 of 11




a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

                                                      5
        Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 6 of 11




McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. RFC

       The RFC is an assessment of “the most [plaintiff] can still do despite [her] limitations.” 20

C.F.R. § 416.945(a)(1). The ALJ is responsible for assessing plaintiff’s RFC based on a review

of relevant medical and non-medical evidence, including any statement about what plaintiff can

still do, provided by any medical sources. Id. §§ 416.927(d), 416.945(a)(3), 416.946(c). In this

case, there was a medical source opinion from a consultative examiner, which was obtained prior

to a car accident. (Tr. 428-432). Consultative examiner Hong-Biao Liu, M.D. met with the

claimant on June 5, 2015 and diagnosed arthritis, hypertension, anxiety/depression, and gastric

reflux disease. (Tr. 431). Imaging of the low back at the time revealed degenerative disc disease.

(Tr. 432). Dr. Liu opined moderate limitations for prolonged walking, bending, kneeling, and

overhead reaching. (Tr. 431). ALJ Begley accorded some weight to the opinion, stating it was

reasonably consistent with the findings throughout the record. (Tr. 21). Approximately 22 months

later, plaintiff was involved in a motor vehicle accident with injuries to her neck and back. (Tr.

490). Although there are medical files and treatment notes, there are no medical opinions after the

accident.

       As argued by defendant, the statements by Dr. Hart and nurse practitioner Ms. Pilicore

were not medical opinions. Both sources treated plaintiff at RES Physical Medicine & Rehab

Services after her March 23, 2017 motor vehicle accident. (Tr. 490, 550-573, 525-545). Over the

course of treatment, they continually stated plaintiff was “unable to work” as a “direct result of

motor vehicle injuries” and remained temporarily totally impaired. (Tr. 529, 537, 536, 527, 779,



                                                    6
         Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 7 of 11




744, 765, 770, 750, 795). Regulations clarify statements by a medical source that a plaintiff is

“disabled” or “unable to work” are not medical opinions but instead opinions on issues reserved

to the Commissioner because they are administrative findings that are dispositive of a case. 20

C.F.R. at § 416.927(d). As such, the ALJ “will not give any special significance to the source of

an opinion on issues reserved to the Commissioner.” Id. at § 416.927(d)(2). Therefore, the ALJ

appropriately noted he gave very little weight to theses assertions because Dr. Hart’s statements

were broad determinations and Ms. Pilicore was not an acceptable medical source. (Tr. 21). No

elaborate discussions of the factors listed for evaluating opinion evidence was required. (Tr. 21).

       Plaintiff asserts the ALJ failed to properly assess plaintiff’s physical RFC by relying on the

stale opinion of Dr. Liu, and this error was compounded by the ALJ’s lay interpretation of bare

medical findings and mischaracterization of the record in assessing her RFC. (Dkt. No. 12 at 21,

22). A gap of time between when an opinion is rendered and the disability hearing and decision

does not automatically invalidate that opinion; however, such an opinion may be stale if the

claimant’s condition deteriorates during that time. Majdandzic v. Comm'r of Soc. Sec., No. 17-CV-

1172-FPG, 2018 WL 5112273, at *3 (W.D.N.Y. Oct. 19, 2018); See, e.g., Hawkins v. Colvin, 2016

WL 6246424, *3 (W.D.N.Y. Oct. 26, 2016) (remanding because after medical opinion was given,

Plaintiff’s condition changed due to degenerative disk disease); Jones v. Comm'r of Soc. Sec., 2012

WL 3637450, at *2 (E.D.N.Y. Aug. 22, 2012) (stating, “[B]y plaintiff's hearing date, the disability

examiner's opinion that Jones could perform light work was 1.5 years stale, and did not account

for her deteriorating condition”).

       In the instant case, the claimant was involved in a motor vehicle accident approximately

22 months after Dr. Liu’s opinion and subsequently sought additional treatment and diagnostic

imaging for new impairments. Prior to the accident, plaintiff’s complaints to her primary physician



                                                     7
        Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 8 of 11




at Rapha Family Health pertained to her right knee, bilateral hands, and lower back pain, with no

complaints about neck pain. (Tr. 516, 493, 496). Ensuing treatments after the accident included

chiropractic care, increased hydrocodone dosage, a soft cervical collar, topical ointments and

medication for muscle spasms and headaches. (Tr. 528, 544, 739, 764, 769, 749-750). Plaintiff’s

May 2017 MRI revealed changes and she included neck pain and headaches in her list of

complaints to Dr. Hart. (Tr. 481-483,525, 533, 541, 761). Plaintiff’s updated lumbar MRI indicated

herniations with impingement on her thecal sac and encroachment on her traversing L5 nerve roots.

(Tr. 478-479).

       Indeed, an ALJ is entitled to rely upon the opinions of both examining and non-examining

State agency medical consultants, since such consultants are deemed to be qualified experts in the

field of social security disability. See 20 C.F.R. §§ 404.1512(b)(6), 404.1513(c), 404.1527(e); See,

e.g., Trepanier v. Comm'r of Soc Sec. Admin., 752 F. App’x 75, 78 (2d Cir. 2018) (substantial

evidence supported ALJ’s RFC finding; ALJ “largely relied on the report of a consultative

examiner”); Petrie v. Astrue, 412 F. App’x 401, 405 (2d Cir. 2011) (“The report of a consultative

physician may constitute such substantial evidence.”). However, medical opinions based on an

incomplete medical record may not be substantial evidence. Camille v. Colvin, No. 14–CV–6155

EAW, 104 F.Supp.3d 329, 343–44, 2015 WL 2381030, at *13 (W.D.N.Y. May 19, 2015). The

record unquestionably establishes additional injuries and treatment after the opinion of Dr. Liu.

       The ALJ noted the significant findings of the MRI but concluded that it did not support the

alleged symptoms’ severity and limiting effect. (Tr. 20). The ALJ is not a doctor and has no

independent medical qualifications. His ability and expertise to opine on the medical or clinical

significance of the MRI findings is not established. See Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir.

1999) ("In analyzing a treating physician's report, the ALJ cannot arbitrarily substitute his own



                                                     8
           Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 9 of 11




judgment for competent medical opinion.") (internal quotation and citation omitted); Quinto v.

Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec. 1, 2017) ("An ALJ

is prohibited from 'playing doctor' in the sense that an ALJ may not substitute his own judgment

for competent medical opinion.") (internal quotation and citation omitted).

          Further, the ALJ noted that continued improvement was expected because “continued

improvement is expected” was written in treatment notes. (Tr. 464, 467). However, these

statements are not evidence of improvement and the full statement from the treatment record is

that “the case is complicated, but continued improvement is expected, despite permanent residuals

being a probability.” Id. There is no question that one can examine a complicated medical record

such as this one and pick out certain findings which reflect progress or a reduction in

symptomology, but "cherry picking" evidence to support a disability determination is error and not

a fair assessment of the record. See Phelps v. Colvin, No. 12-CV-976S, 2014 WL 122189, at*4

(W.D.N.Y. Jan. 13, 2014) ("The selective adoption of only the least supportive portions of a

medical source's statements is not permissible.") (internal quotations and brackets omitted);

Caternolo v. Astrue, No. 6:ll-CV-660l(MAT), 2013 WL 1819264, at *9 (W.D.N.Y. Apr. 29, 2013)

("[i]t is a fundamental tenet of Social Security law that an ALJ cannot pick and choose only parts

of a medical opinion that support his determination.")(internal quotations omitted) (collecting

cases).

          Thus, given all the evidence above, it is amply evident that Dr. Liu’s opinion is stale and

cannot constitute substantial evidence on which to base an RFC determination. Moeller v. Comm'r

of Soc. Sec., No. 18-CV-409-MJR, 2019 WL 5078343, at *4 (W.D.N.Y. Oct. 10, 2019) (“Because

Dr. Siddiqui’s opinion predated a significant deterioration in Moeller’s condition, the opinion was

stale, and could not constitute substantial evidence to support the ALJ’s findings.”); Welsh v.



                                                      9
        Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 10 of 11




Colvin, No. 14-CV-6715P, 2016 WL 836081, at *12 (W.D.N.Y. Mar. 4, 2016) (finding that an

opinion rendered before the “significant deterioration” of the claimant’s mental status could not

“constitute substantial evidence supporting the ALJ’s determination”). Moreover, the ALJ

rendered an improper lay opinion regarding his review of the findings after the motor vehicle

accident. The ALJ only summarized the subsequent evidence but did not explain how it supports

his RFC determination. See Cole v. Colvin, No. 6:14-cv-6677(MAT), 2015 WL 9463200, at *5

(W.D.N.Y. Dec. 28, 2015) (“[A]fter setting forth plaintiff’s RFC, the ALJ merely summarized

some of the medical evidence in the record but did not discuss how the evidence to which she

referred supported her conclusion that plaintiff can perform a range of medium exertional work.

Remand accordingly is required.”). As such, remand is warranted.

       B. Additional Arguments

       As set forth above, plaintiff also argues the ALJ erred in rejecting post-hearing evidence.

(Dkt. No. 12 at 25). However, because the Court has already determined, for the reasons

previously discussed, that remand of this matter for further administrative proceedings is necessary

the Court declines to reach these issues. See, e.g., Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016

U.S. Dist. LEXIS 165592, at *32 (N.D.N.Y. Dec. 1, 2016) (declining to reach arguments “devoted

to the question whether substantial evidence supports various determinations made by [the] ALJ”

where the court had already determined remand was warranted).



ACCORDINGLY, it is

           ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 12) is

       GRANTED; and it is further

           ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 15) is



                                                    10
       Case 1:19-cv-00685-JGW Document 18 Filed 11/19/20 Page 11 of 11




      DENIED; and it is further

         ORDERED that this matter is REMANDED pursuant to 42 U.S.C. § 405(g), for

         further proceedings consistent with this Decision and Order.


Dated: November 17, 2020                          J. Gregory Wehrman
Rochester, New York                               HON. J. Gregory Wehrman
                                                  United States Magistrate Judge




                                                11
